Citation Nr: 1435528	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-31 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of right toe disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This claim has been previously remanded by the Board in March 2011, April 2012, and January 2013, and is now ready for disposition.
 

FINDING OF FACT

The weight of the evidence does indicate that the Veteran's current right toe disability had it onset in or is related to military service.  


CONCLUSION OF LAW

The criteria for service connection for a right toe disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, the Veteran was notified via numerous letters that informed him of his and VA's obligations.  Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

The Board also finds that the duty to assist has been met.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  While the Veteran's service treatment records were largely unavailable, the Board is nonetheless satisfied that a diligent effort was made to acquire them.  Moreover, the appellant has not referred to any additional, unobtained, relevant, available evidence.  While VA has scheduled the Veteran for an examination and medical opinion, he cancelled the examination on two occasions, and has not shown good cause as to why he was unable to attend.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Finally, it is noted that this appeal was remanded by the Board in on three prior occasions.  In each case, the Board noted that, although the Veteran's service treatment records were substantially unavailable, he had not been sufficiently notified of other evidence from active duty that he could submit to support his claim.  

The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided notice in January 2013 that specifically stated what alternative types of evidence he could submit.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in March 2013.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran asserts that service connection is warranted for residuals of a right toe injury, which he asserts occurred while on active duty in 1977.  In support of his claim, he has submitted photographs of his right toe and foot taken, which he claims are from that time.  He has also submitted a statement from a fellow serviceman attesting to the injury and an April 2010 radiology report of his right toe.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

As noted above, the Board notes that the Veteran's service treatment records are largely unavailable.  In such cases, there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In this case, the Board determines that service connection is not warranted for a right toe disability based on the evidence of record.  First, the service treatment records that are available do not reflect that the Veteran injured his right toe in service.  In addition to the absence of service treatment records, the Veteran has not submitted any statements by medical professionals or fellow Marines that such an injury occurred.  Recognition is given to the fact that the Veteran submitted photographs of his right toe and foot which showed some bruising on the right toe and side of the right foot, which he claims were taken in 1977.  However, the Board is unable to accept this as evidence of an in-service injury for two reasons.  First, there it is no verification that it was from 1977.  Moreover, the photograph does not by itself establish a fracture to the toe.  

In fact, the first indication of a right toe fracture was not until an April 2010 radiology report, which indicates clinical history of a painful right first toe and a fracture that was said to have occurred 30 years ago.  The impression was a chip fracture of uncertain age, involving the medial margin of the head of the first metatarsal, and mild degenerative changes of the first metatarsal-phalangeal joint.  Nevertheless, this report is over 30 years after he left active duty, and there is no indication that the injury could be related to any in-service injury.  Of additional note, although the Veteran stated in February 2013 he has received all of his treatment at VA facilities for the past 10 years, these records reveal no evidence of complaints of, or treatment for, a right toe condition.  Moreover, as fractures are not considered "chronic" disorders, service-connection based merely on continuity of symptoms is not for application.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service, or another service-connected disability, and his current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.  

First, there is not competent medical evidence to indicate that the Veteran's right toe disability is directly related to active duty service.  Moreover, no treating physician has opined that such a relationship exists.  Significantly, the Veteran was scheduled for a VA examination to assess a current right toe disability and its relationship to his military service, but failed to appear, and did not provide good cause as to why.  

The Board stresses that the Veteran's failure to report for a VA examination prevented the VA from securing evidence that theoretically could have been beneficial to his claim.  While VA has a duty to assist a Veteran in obtaining evidence necessary to substantiate a claim for the benefit sought, the "duty to assist" is not a one-way street.  Where a Veteran wishes assistance, he cannot passively wait for it in those circumstances where he may or should have information that is essential to obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Instead, the Board must adjudicate the claim based on the evidence that is already of record which, as noted above, is insufficient to establish a relationship between active duty and his current complaints.  38 C.F.R. § 3.655 (2013).  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his right toe disability to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Board acknowledges that the Veteran is competent to provide testimony regarding the occurrence of a right toe injury.  See Jandreau, 492 F.3d at 1377, n.4.  However, as a layperson, he is not competent to make medical conclusions regarding the relationship between this disorder and military service.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's right toe disability are found to lack competency.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  



ORDER

Service connection for residuals of a right toe disability is denied.  




____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


